Cite as 2014 Ark. App. 409

                   ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                        No.CV-14-162

                                                  Opinion Delivered   June 18, 2014

KRISTA COLLINS                                    APPEAL FROM THE PULASKI
                               APPELLANT          COUNTY CIRCUIT COURT,
                                                  ELEVENTH DIVISION
                                                  [No. JV60-2012-1384]
V.
                                                  HONORABLE PATRICIA ANN JAMES,
ARKANSAS DEPARTMENT OF                            JUDGE
HUMAN SERVICES AND MINOR
CHILD                                             AFFIRMED; MOTION TO WITHDRAW
                    APPELLEES                     GRANTED



                               LARRY D. VAUGHT, Judge

       Appellant Krista Collins appeals the termination of her parental rights to her son, S.C.

Pursuant to Linker-Flores v. Arkansas Department of Human Services, 359 Ark. 131, 194 S.W.3d 739

(2004), and Arkansas Supreme Court Rule 6-9(i) (2013), Collins’s counsel has filed a no-merit

brief and a motion to withdraw, alleging that there are no meritorious grounds for appeal.

Collins was given an opportunity to file pro se points for reversal but declined to do so. We

affirm the termination and grant the motion to withdraw.

       S.C. was removed from Collins’s custody in July 2012, after the Arkansas Department

of Human Services (DHS) received a report that Collins and S.C. were homeless. The trial court

adjudicated S.C. dependent-neglected on August 29, 2012; however, he was returned to Collins’s

custody at that time because it appeared that she was drug-free, stable, and an appropriate

caregiver. Concerns arose in March 2013, when DHS was unable to contact or locate Collins and
                                  Cite as 2014 Ark. App. 409

learned that S.C. had been absent from daycare for a week. When DHS visited Collins’s home,

they did not find Collins or S.C.; instead, they discovered three men and the smell of marijuana.

An emergency change of custody hearing was held March 13, 2013, at which time the trial court

found that (1) Collins was not in compliance with the case plan and court orders, and (2)

probable cause existed to remove S.C. from Collins’s custody and return him to DHS custody.

       A review/permanency-planning hearing was held on July 8, 2013, and Collins failed to

attend. At the conclusion of the hearing, the trial court changed the goal of the case to

termination of parental rights. The termination hearing was held in October 2013, at which time

DHS offered into evidence a certified copy of a 2008 order terminating Collins’s parental rights

to a sibling of S.C. Additionally, a DHS caseworker testified that Collins did not comply with

the case plan in that she failed to attend and complete a drug-treatment plan, she tested positive

for controlled substances on two occasions, she refused other drug-screen requests, she failed

to provide DHS with her contact information, she moved to another county, she failed to secure

stable housing and employment, and she failed to visit S.C. for seven months.

       The trial court entered an order on November 25, 2013, terminating Collins’s parental

rights to S.C.,1 pursuant to Arkansas Code Annotated section 9-27-341(b)(3)(A), (B)(vii)(a),

(B)(ix)(a)(4) (Supp. 2013).2 In compliance with Linker-Flores, and Rule 6-9(i), Collins’s counsel

       1
        The trial court also terminated the parental rights of Jesse Collins and Brian Ray, the
legal/putative fathers of S.C., but they are not parties to this appeal.
       2
         Arkansas Code Annotated section 9-27-341(b)(3)(A)(i)–(ii) provides that an order
forever terminating parental rights shall be based upon a finding by clear and convincing
evidence that it is in the best interest of the juvenile, including consideration of the following
factors: the likelihood that the juvenile will be adopted if the termination petition is granted;
and the potential harm, specifically addressing the effect on the health and safety of the child,

                                                2
                                   Cite as 2014 Ark. App. 409

has examined the record for adverse rulings and has adequately discussed why there is no

arguable merit to an appeal of the decision to terminate Collins’s parental rights or the single

adverse evidentiary ruling. After carefully examining the record, we hold that Collins’s counsel

has complied with the requirements for a no-merit parental-rights-termination appeal and that

the appeal is wholly without merit. We therefore affirm the termination of Collins’s parental

rights to S.C. and grant the motion to withdraw.

       Affirmed; motion to withdraw granted.

       GLADWIN, C.J., and BROWN, J., agree.

       Suzanne Ritter Lumpkin, for appellant.

       No response.




caused by returning the child to the custody of the parent, parents, or putative parent or
parents. At least one ground supporting termination is also required. Id. at § 9-27-341(b)(3)(B).
In the case at bar, the trial court relied on section 9-27-341(b)(3)(B)(vii)(a) (other factors or
issues arose subsequent to the filing of the original petition for dependency-neglect that
demonstrate that placement of the juvenile in the custody of the parent is contrary to the
juvenile’s health, safety, or welfare and that, despite the offer of appropriate family services, the
parent has manifested the incapacity or indifference to remedy the subsequent issues or factors
or rehabilitate the parent’s circumstances that prevent the placement of the juvenile in the
custody of the parent) and section 9-27-341(B)(ix)(a)(4) (the parent is found by a court of
competent jurisdiction, including the juvenile division of circuit court, to have had her parental
rights involuntarily terminated as to a sibling of the child).

                                                 3